727 S.E.2d 500 (2012)
291 Ga. 92
In the Matter of Scott Chandler HUGGINS.
No. S12Y1014.
Supreme Court of Georgia.
May 7, 2012.
Scott Chandler Huggins, Law Office Of Scott Chandler Huggins PC, Cumming, Gregory Spencer Ellington, Hatcher Stubbs Land Hollis Rothschild, LLP, Columbus, Anthony B. Askew, Chair, Review Panel, Atlanta, for appellee.
Paula J. Frederick, General Counsel, A.M. Christina Petrig, State Bar of Georgia, Atlanta, for appellant.
PER CURIAM.
This disciplinary matter is before the Court on the report of the Special Master, Gregory S. Ellington, recommending that the Court accept the petition for voluntary discipline filed by Scott Chandler Huggins (State Bar No. 375445) and impose a six-month suspension, with conditions upon reinstatement, for his neglect of five matters involving criminal defense clients.
After the State Bar filed a formal complaint and a special master was appointed, Huggins, who was admitted to the Bar in 1997, filed a petition for voluntary discipline. He admitted to the following conduct, which occurred in separate representations of five clients in criminal defense matters: he failed to adequately communicate with clients regarding their cases, their options, and their objectives; he failed to return a client's file after his representation had been terminated; he did not adequately prepare for the trial of one client; he failed to preserve the appeal rights of a client; he deposited a client's funds in the account of a personal friend instead of in his attorney trust account; he failed to respond to grievances filed by clients as requested by the State Bar's Office of General Counsel; and he twice failed to respond to the Investigative Panel. He admits that by this conduct he violated Rules 1.3, 1.4, 1.15(I), 1.15(II), 1.16, and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 1.3, 1.15(I) and 1.15(II) is disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16 and 9.3 is a public reprimand.
In mitigation, Huggins submitted that he did not have a prior disciplinary record, he has been a member of many professional organizations, has served as President of the Macon Association of Criminal Defense Lawyers, and was given the Hugh Q. Wallace Award in recognition of his dedication to the representation of indigent defendants. He has struggled with alcoholism and depression, and at the time of these matters, he was using alcohol excessively, which impaired his judgment and effectiveness. He has recognized and admitted his personal issues, has sought treatment, is currently and regularly attending Alcoholics Anonymous meetings, and is willing to participate in any therapy or treatment program recommended by the Lawyers' Assistance Program. Also during this time, he experienced a number of personal crises, including the sudden death of his mother, the dissolution of his law partnership, a divorce, and the loss of daily contact with his children. With the exception of failing to respond to Notices of Investigation, he has been cooperative with the State Bar, and he has great remorse. He requested a six-month suspension, with conditions upon *501 reinstatement. The State Bar expressed no objection to the petition and did not dispute the factors offered in mitigation.
After reviewing the record, we agree with the Special Master's recommendation and we accept the petition for voluntary discipline. Accordingly, we hereby order that Scott Chandler Huggins be suspended from the practice of law for six months, effective as of the date of this opinion. His reinstatement is conditioned on his compliance with the following provisions: continued participation in Alcoholics Anonymous meetings at least weekly with verification of participation provided to the Bar, compliance with any assessment and treatment recommended by the Lawyers' Assistance Program or a mental health provider of his choice whose credentials are acceptable to the State Bar, and his waiver of confidentiality as to all treatment providers so that they may provide information to the State Bar regarding all assessments and treatments. Huggins is reminded of his duties pursuant to Bar Rule 4-219(c).
Petition for voluntary discipline accepted. Six-month suspension.
All the Justices concur.